AO 2458 (CASD Rev. 1/19) Judgment in a Criminal Case



                                         UNITED STATES DISTRIC C0~/1R 2 5 2019
                                            SOUTHERN DISTRICT OF CALI ORNIA
                                                                                           CLERK , U.:) . OISTR!CT COURT
              UNITED STATES OF AMERICA                             JUDGMEN Sb)jTAtfilHMINttDflCA\SHJRNIA
                                    v.                             (For Offenses 4!!~!!lli~IDJ:ll:.lille.Llll.Ollf:mtlt:!r..'.~U~~/
      MARIA GUADALUPE PALACIOS-PEREZ (2)
                                                                       Case Number:         3:19CR0193-W

                                                                   Lewis Muller
                                                                    Defendant's Attorney
USM Number                          81833-298
D -
THE DEFENDANT:
IZI   pleaded guilty to count(s)          One of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section I Nature of Offense                                                                                      Count
8: 1324(a)(l )(A)(ii),(v)(Il),(a)(l )(B)(i) - Transportation of Certain Aliens for Financial Gain and                        1
                                                 Aiding and Abetting




    The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                is          dismissed on the motion of the United States.

IZJ   Assessment : $100.00-Waived



!ZI   JVTA Assessment*: $       5000-Waived

      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
!ZI No fine                     D Forfeiture pursuant to order filed                                              , included herein.
       IT lS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                   HON. THOM                . WHELAN
                                                                   UNITED ST                S DISTRICT JUDGE
AO 245B (CASO Rev. 1119) Judgment in a Criminal Case

DEFENDANT:                MARIA GUADALUPE PALACIOS-PEREZ (2)                                       Judgment - Page 2 of 2
CASE NUMBER:              3: 19-CR-0193-W




                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




 0     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 0     The court makes the following recommendations to the Bureau of Prisons:




 0     The defendant is remanded to the custody of the United States Marshal.

 0     The defendant must surrender to the United States Marshal for this district:
       0     at                             A.M.               on
       0     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 0
       Prisons:
       0     on or before
       0     as notified by the United States Marshal.
       0     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL
